Citation Nr: 1726136	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  15-00 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Propriety of the discontinuation of a separate disability evaluation for radiculopathy, left lower extremity associated with herniated nucleus pulpous L4-5, L5-S1, with degenerative joint disease and intervertebral disc syndrome.  

2.  Propriety of the discontinuation of a separate disability evaluation for radiculopathy, right lower extremity associated with herniated nucleus pulpous L4-5, L5-S1, with degenerative joint disease and intervertebral disc syndrome.  

3.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy, right lower extremity (also claimed as leg paralysis and saddle paralysis). 

4.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy, left lower extremity (also claimed as leg paralysis and saddle paralysis). 

5.  Entitlement to an evaluation in excess of 60 percent for herniated nucleus pulpous L4-5, L5-S1, with degenerative joint disease and intervertebral disc syndrome.  

6.  Entitlement to an evaluation in excess of 50 percent for muscle tension headaches. 

7.  Entitlement to an evaluation in excess of 30 percent for major depression and pain disorder (also claimed as somatization).

8.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease, right knee.

9.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease, left knee.

10.  Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD) (also claimed as stomach problems and hiatal hernia).

11.  Entitlement to a compensable evaluation for erectile dysfunction.

12.  Entitlement to service connection for an acquired disability of the feet, to include flatfeet (to also include claims for bilateral foot damage, paralysis, tibialis posterior tendonitis, subtalar joint arthritis, and bunions), to include as secondary to service-connected disabilities. 

13.  Entitlement to service connection for hemorrhoids (also claimed as rectal bleeding), to include as secondary to service-connected GERD or due to bowel incontinence.

14.  Entitlement to service connection for bilateral hearing loss. 

15.  Entitlement to service connection for tinnitus. 

16.  Entitlement to service connection for cervical degenerative disc disease (also claimed as neck pain).

17.  Entitlement to service connection for hallucinations.

18.  Entitlement to service connection for psychogenic non-epileptic seizures.

19.  Entitlement to service connection for polyps.

20.  Entitlement to service connection for a condition causing nausea.

21.  Entitlement to service connection for traumatic brain injury (TBI), to include the claim for a memory disorder. 

22.  Entitlement to service connection for urinary incontinence. 

23.  Entitlement to service connection for dacryocystocele. 

24.  Entitlement to service connection for deviated septum and removal of uvula. 

25.  Entitlement to service connection for bowel incontinence.

26.  Entitlement to service connection for Crohn's disease.

27.  Entitlement to service connection for pleural effusion.

28.  Entitlement to service connection for left eye disorder.

29.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

30.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea.

31.  Whether new and material evidence has been received to reopen a claim for a right arm disorder, to include radiculopathy.

32.  Whether new and material evidence has been received to reopen a claim for a left arm disorder, to include radiculopathy.

33.  Whether new and material evidence has been received to reopen a claim for a right ankle disorder.

34.  Whether new and material evidence has been received to reopen a claim for a left ankle disorder. 

35.  Whether new and material evidence has been received to reopen a claim for triglycerides.

36.  Entitlement to special monthly compensation based on Aid and Attendance/Housebound. 

37.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

S. Krunic, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1978 to August 1982.

This matter comes to the Board of Veterans' Appeals (Board) from April 2010, August 2012, and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Due to VA's processing of the issues on appeal, a lengthy explanation of the procedural history of this case is required. 

In an August 2012 rating decision, the RO granted service connection for degenerative joint disease of the bilateral knees and assigned a 10 percent evaluation for each knee; granted service connection for bilateral lower radiculopathy secondary to the Veteran's service-connected lumbar spine disability and assigned 10 percent evaluations for each lower extremity; continued a 60 percent evaluation for herniated nucleus pulpous L4-5, L5-S1 with degenerative joint disease and intervertebral disc syndrome; continued a 50 percent evaluation for muscle tension headaches; continued a 30 percent evaluation for major depression and pain disorder; continued a 10 percent evaluation for GERD; continued a noncompensable evaluation for erectile dysfunction; denied service connection for bowel incontinence; denied service connection for hemorrhoids; denied service connection for tinnitus; continued the previous denial of service connection for hypertension; continued the previous denial of service connection for sleep apnea; and denied entitlement to a TDIU.  

In August 2012, the Veteran submitted a Notice of Disagreement (NOD) with the August 2012 rating decision. 

In February 2013, the Veteran submitted a claim for numerous disabilities and symptoms, some of which were already in appellate status. 

With the exception of the issues of entitlement to increased evaluations for GERD, bilateral knee disabilities, and bilateral lower extremity radiculopathy, the RO adjudicated all the issues listed on the cover pages of this decision in an August 2013 rating decision.  In addition, the RO reduced the evaluation of service-connected muscle tension headaches, which was, notably, on appeal, from 50 percent to 10 percent disabling effective from August 15, 2013.  However, the RO, in an October 2014 Decision Review Officer (DRO) rating decision, restored the 50 percent evaluation effective from the date of the reduction.  As such, the Board will not consider the propriety of the reduction, as characterized and considered in the December 2014 Statement of the Case (SOC), because it was fully reinstated by a subsequent rating decision prior to certification of the appeal. 

The Veteran and his attorney submitted separate NODs dated August 2013, September 2013, and February 2014 which essentially disagreed with all of the issues adjudicated in the August 2013 rating decision. 

In October 2014, the RO generated a DRO rating decision that was intended to correct errors found in the August 2012 and August 2013 rating decisions.  It does not appear from the Board's review that a copy was sent to the Veteran.  The RO removed the separate evaluations assigned for right and left lower extremity radiculopathy from the code sheet, and then grouped the radiculopathies with the lumbar spine disability under one Diagnostic Code.  The lumbar spine disability was then recharacterized as herniated nucleus pulposus L4-5, L5-S1, with degenerative joint disease and intervertebral disc syndrome now to include bilateral lower extremity radiculopathy evaluated as 60 percent disabling under Diagnostic Code 5293.  

Moreover, in a December 2014 SOC, the RO only addressed a number of issues that had been appealed by the Veteran, despite listing the August 2012 and August 2013 rating decisions, as well as the August 2012, August 2013, and September 2013 NODs under the RO's adjudicative actions.  Although the February 2014 NOD submitted by the Veteran's attorney was not listed, the Veteran's September 2013 NOD had clearly expressed disagreement with the entire August 2013 rating decision.  Thus, the August 2012 and August 2013 rating decisions were appealed in their entirety.  It is unclear why the RO failed to include the remaining issues on appeal in the SOC.  The Board notes that the record does not contain any communication from the Veteran or his attorney that could be construed as a withdrawal or limitation of any of the issues to be considered on appeal.  Thus, as discussed below, multiple issues must be remanded for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).
The Board notes that in an April 2010 rating decision, the RO denied, among other things, the claims of service connection for hypertension and sleep apnea on the basis that new and material evidence was not submitted.  In June 2010, prior to the expiration of the appeal period, the Veteran requested reconsideration of the claims for hypertension and sleep apnea.  In an August 2012 rating decision, the RO confirmed and continued the denial of hypertension and sleep apnea.  The Board notes that 38 C.F.R. §  3.156(b) provides that new and material evidence received within the one year period prior to a rating decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period.  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252   (2010).  As such, the April 2010 rating decision did not become final.  Accordingly, the claims on appeal with respect to whether new and material evidence has been received to reopen the claims hypertension and sleep apnea stem from the April 2010 rating decision.  38 C.F.R. §  3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68  (Fed. Cir. 2011).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Virtual VA contains additional VA treatment records.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issues of propriety of the discontinuation of separate evaluations for bilateral lower extremity radiculopathy, service connection for bilateral hearing loss, and entitlement to an increased evaluation for muscle tension headaches are decided herein; the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is at least as likely as not the result of an in-service event or injury.

2.  The Veteran's service-connected muscle tension headaches have been assigned a 50 percent evaluation throughout the appeal period, which is the maximum rating authorized under the relevant Diagnostic Code.  

3.  In an August 2012 rating decision, the AOJ granted separate disability evaluations for right and left radiculopathy of the lower extremities secondary to the Veteran's service-connected lumbar spine disability; a 10 percent evaluation was assigned for each lower extremity. 

4.  In an October 2014 rating decision, the AOJ determined that the Veteran should not have been assigned separate evaluations for right and left lower extremity radiculopathy and that the grants of separate evaluations were in error.  

5.  The AOJ combined the Veteran's right and left lower extremity radiculopathy with his service-connected lumbar spine disability under one Diagnostic Code. 

6.  The Veteran was not properly notified of the termination of the separate 10 percent evaluations assigned for right and left lower extremity radiculopathy. 

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  An evaluation in excess of 50 percent for muscle tension headaches is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  3.321 (b), 4.1 -4.14, 4.124(a), Diagnostic Code 8199-8100  (2016).

3.  The termination of a separate evaluation for radiculopathy of the right lower extremity was improper and void ab initio; restoration of the 10 percent rating assigned for the disability, effective June 11, 2010, is warranted.  38 U.S.C.A. § 5112  (West 2014); 38 C.F.R. §§ 3.103 (b), 3.105  (2016).

4.  The termination of a separate evaluation for radiculopathy of the left lower extremity was improper and void ab initio; restoration of the 10 percent rating assigned for the disability, effective June 11, 2010, is warranted.  38 U.S.C.A. § 5112  (West 2014); 38 C.F.R. §§ 3.103 (b), 3.105  (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits under 38 U.S.C.A. § 5103 (West 2014).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA satisfied this duty with a July 2012 pre-adjudication letter regarding increased evaluation for the Veteran's service-connected headaches.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and VA treatment records are associated with the claims file and were reviewed by both the AOJ and the Board in connection with the Veteran's claim.  He has not identified any available, outstanding evidence that is pertinent to the claims being decided herein.

The Veteran was also afforded a VA examination in July 2012 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  The Board finds that the July 2012 VA examination obtained in this case is adequate because it was predicated on a reading of the Veteran's claims file and medical history, as well as a physical examination. The examination reports also addressed the rating criteria that are relevant to rating the Veteran's headache disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met. 38 C.F.R. § 3.159 (c)(4).


Law and Analysis

I.  Service connection for bilateral hearing loss

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102  (2016).

The Board finds that the evidence of record supports a grant of service connection for bilateral hearing loss.  First, there is evidence of a current disability.  A July 2012 VA examiner diagnosed bilateral sensorineural hearing loss, and audiometric testing revealed a hearing loss disability that meets the criteria under 38 C.F.R. § 3.385.  See 38 C.F.R. § 3.303(a).  Although a July 2013 VA examination report notes that the Veteran's current hearing was normal in both ears, the Veteran was nevertheless diagnosed as having bilateral hearing loss during the appeal period.  See McClain v. Nicholson, 21 Vet App 319  (2007) (finding that the requirement of having a disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  

Second, there is evidence of an in-service event, disease, or injury, as the Veteran provided competent and credible lay statements regarding noise exposure in service.  See 38 C.F.R. § 3.303(a); 38 U.S.C.A. § 1154(b); Shedden, 381 F.3d at 1167.  Specifically, during the July 2012 VA examination, the Veteran reported that he was a heavy equipment operator and did not use any hearing protection.   He also reported firing weapons with his right hand.

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current hearing loss is related to service.  The July 2012 VA examiner stated that the Veteran was exposed to noise sufficient to cause acoustic trauma and that one symptom of acoustic trauma was hearing loss.  The examiner further stated that although the Veteran's service records do not report hearing loss according to VA standards, there was a significant shift in hearing in the left ear at 6kHz recorded in a July 1979 audiogram. 

A July 2013 VA examiner found that the Veteran's current hearing was normal and provided a negative medical opinion based on the Veteran's normal hearing at enlistment and discharge.  However, the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89  (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Here, based on the July 2012 VA examiner's medical opinion, in addition to the Veteran's competent and credible lay statements, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's hearing loss is related to service.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for bilateral hearing loss is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

II.  Increased evaluation for muscle tension headaches

The Veteran is currently assigned a 50 percent evaluation for muscle tension headaches pursuant to 38 C.F.R. § 4.124 (a), Diagnostic Code 8199-8100.  Under that Diagnostic Code, a maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The Veteran is not entitled to a disability rating in excess of 50 percent, as this is the maximum schedular disability rating available for his disability.  See 38 C.F.R. § 4.124 (a), Diagnostic Code 8100.  The Board has carefully reviewed the rating schedule and finds no other Diagnostic Code that would provide a basis to grant a higher evaluation for this disorder given the nature and location of the disability. See Butts v. Brown, 5 Vet. App. 532, 539  (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

Here, the Board finds that all headache symptoms identified by the Veteran have been specifically contemplated by the criteria for the 50 percent rating, including severe economic impairment.  Hence, as the Veteran has been awarded the maximum schedular rating for headaches, there is no legal basis upon which to award a higher schedular rating.  Sabonis v. Brown, 6 Vet. App. 426, 430  (1994). 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 368  (2017)  (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III.  Propriety of the discontinuation of separate evaluations for right and left lower extremity radiculopathy

The Veteran has been assigned a 60 percent evaluation effective January 30, 2002 for herniated nucleus pulposus L4-5, L5-S1, with degenerative joint disease and intervertebral disc syndrome (IVDS).  

Prior to September 23, 2002, a rating of 60 percent was assigned for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, DC 5293  (2002).  Effective September 23, 2002, IVDS is evaluated either on the total duration of incapacitating episodes over the last twelve months, or by combining separate evaluations of chronic neurologic and orthopedic manifestations, along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Under the criteria effective from September 26, 2003, lumbosacral spine disorders other than IVDS are to be evaluated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242  (2016).  IVDS will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

In an August 2012 rating decision, the AOJ granted service connection for radiculopathy of the bilateral lower extremities, on the basis that it was secondary to the Veteran's service-connected lumbar spine disability.  See July 2012 VA examination report.  Each lower extremity was assigned a separate 10 percent evaluation, effective from June 11, 2010, for mild paralysis of the sciatic nerve under Diagnostic Code 8520.   In addition, the AOJ continued the 60 percent evaluation for the Veteran's service-connected lumbar spine disability but changed the Diagnostic Code from 5293 to 5243 (intervertebral disc syndrome).

In August 2012, the Veteran submitted an NOD as to the evaluations for the lumbar spine and right and left lower extremity radiculopathy.  

As discussed above, in an October 2014 DRO rating decision, the AOJ removed the separate evaluations assigned for right and left lower extremity radiculopathy from the code sheet, and then grouped the radiculopathies with the lumbar spine disability under one Diagnostic Code.  The lumbar spine disability was then recharacterized as herniated nucleus pulposus L4-5, L5-S1, with degenerative joint disease and intervertebral disc syndrome now to include bilateral lower extremity radiculopathy evaluated as 60 percent disabling under Diagnostic Code 5293.  

In the lumbar spine analysis portion of the December 2014 SOC, the AOJ stated that the bilateral lower extremity radiculopathy was now considered part and parcel of the 60 percent lumbar spine evaluation.  The AOJ explained that the current 60 percent evaluation assigned for the lumbar spine was based on historic rating criteria which did not allow for separate evaluations for neurological manifestations.  Nevertheless, the AOJ further stated that separate evaluations for neurological manifestations may be assigned if the decision results in a higher combined evaluation.  However, the SOC failed to address any of the pertinent evidence of record with respect to whether radiculopathy of the lower extremities, if separately evaluated, would result in a higher combined evaluation than the single 60 percent evaluation currently assigned for the lumbar spine disability with neurological manifestations.  The AOJ simply concluded that it was more beneficial to continue the 60 percent evaluation and that the previous rating decision was erroneous in assigning separate evaluations for the neurological manifestations.  

The Board observes that the AOJ, in the October 2014 rating decision, removed the separate 10 percent disability evaluations assigned for radiculopathy of the right and left lower extremities rated under Diagnostic Code 8520.  There is no indication that the AOJ properly severed service connection; rather, the evaluations were simply removed from the code sheet altogether and then added to the lumbar spine evaluation under one Diagnostic Code for the lumbar spine.   The Board finds that the AOJ's actions in the October 2014 rating decision are tantamount to a severance of service connection.  

Once service connection or a separate disability evaluation has been granted, it can be severed only upon the Secretary's showing that the rating decision granting service connection was "clearly and unmistakably erroneous," and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105 (d).  See also Wilson v. West, 11 Vet. App. 383 (1998); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166  (1994). 

In this case, the Board finds the Veteran was not notified regarding the discontinuance of the separate ratings assigned for radiculopathy of the bilateral lower extremities.   The notification in the December 2014 SOC that the previous rating action had been "erroneous" did not fulfill the due process requirements of 38 C.F.R. § 3.105.  An award of disability compensation or an increase in disability compensation, unlike a favorable finding of fact or law that does not itself confer entitlement to benefits, carries with it substantive rights and procedural safeguards that cannot be easily discarded in the name of de novo adjudication.  Murphy v. Shinseki, 26 Vet. App. 510, 515  (2014) (discussing the due process requirements of 38 C.F.R. § 3.105 (e)).  Failure to abide by the procedural requirements in this case deprived the Veteran of the opportunity to properly contest the termination of separate evaluations for bilateral lower extremity radiculopathy, especially in light of the fact that the Veteran had timely appealed the 10 percent evaluations which had been assigned for these disabilities in the August 2012 rating decision.

As such, the discontinuation of separate compensable evaluations for radiculopathy of the right lower extremity and radiculopathy of the left lower extremity was not proper and is void ab initio; hence, restoration of the 10 percent ratings assigned for each lower extremity under Diagnostic 8520, effective from June 11, 2010, is warranted.




ORDER

Service connection for bilateral hearing loss is granted.

Entitlement to an evaluation in excess of 50 percent for muscle tension headaches is denied.

The separate 10 percent rating assigned for radiculopathy of the right lower extremity is restored, effective from June 11, 2010. 

The separate 10 percent rating assigned for radiculopathy of the left lower extremity is restored, effective from June 11, 2010.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

With regard to the claims for increased evaluations for the Veteran's lumbar spine, bilateral lower extremity radiculopathy, and  GERD, the most recent VA examinations were conducted five years ago, in July 2012.  Moreover, it appears that the Veteran had been regularly treated at the Durham VA Medical Center; however, the most recent VA treatment records associated with the claims file are dated August 2012.  As such, the Board finds that updated examinations and VA treatment records would assist in ascertaining the current severity and manifestations of the Veteran's service-connected disabilities.  

The Veteran was last afforded VA mental disorders examination in February 2012 and July 2012.  The February 2012 VA examiner assessed the Veteran with depressive disorder NOS and somatoform disorder NOS.  The examiner stated that these disorders were considered to be a continuation of the diagnoses offered in previous VA mental disorders examinations.  The July 2012 VA examiner diagnosed malingering, personality disorder, and somatoform disorder.  Accordingly, the Board finds that an updated examination would assist in clarifying the Veteran's current psychiatric diagnosis and help in ascertaining the current severity and manifestations of the Veteran's service-connected disability.  

The Veteran claims that his hemorrhoids are the result of his service-connected GERD.  The Veteran was last afforded a VA examination in July 2012 at which time the VA examiner stated that the Veteran was not assessed as having hemorrhoids.  However, VA treatment records from August 2012 reveal that the Veteran was diagnosed as having hemorrhoids during the appeal period.  See McClain, 21 Vet App at 319.  Therefore, the Board finds that an additional VA examination and medical opinion are required to ascertain whether the Veteran's hemorrhoids are related to his service-connected GERD. 

The Veteran contends that his bilateral foot disabilities, to include flatfeet, are secondary to his service-connected disabilities.  He was last afforded a VA examination in July 2012.  However, the VA examiner did not opine as to whether the Veteran's bilateral foot disabilities were proximately caused or aggravated by his service-connected disabilities.  See Robinson v. Peake, 21 Vet.App. 545, 552   (2008) (holding that the Board must address issues raised by the Veteran or reasonably raised by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355   (Fed. Cir. 2009).  As such, the Board finds that an additional VA examination and medical opinion are warranted. 

Finally, the issue of entitlement to TDIU is not ripe for review at this time, as it is inextricably intertwined with the issues being remanded herein.  See Henderson v. West, 12 Vet.App. 11, 20  (1998) (matters are "inextricably intertwined" where action on one matter could have a "significant impact" on the other).  Hence, that matter is remanded to the AOJ as well.

Finally, because the NODs submitted by the Veteran remain unprocessed, a remand is necessary for issuance of a SOC.  See Manlincon, 12 Vet. App at 240-241.  The SOC must address entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right and left knees, entitlement to a compensable evaluation for erectile dysfunction, entitlement to service connection for tinnitus, entitlement to service connection for cervical degenerative disc disease (also claimed as neck pain), entitlement to service connection for hallucinations, entitlement to service connection for psychogenic non-epileptic seizures, entitlement to service connection for polyps, entitlement to service connection for a condition causing nausea, entitlement to service connection for TBI, entitlement to service connection for urinary incontinence, entitlement to service connection for dacryocystocele, entitlement to service connection for deviated septum and removal of uvula, entitlement to service connection for bowel incontinence (also claimed as leakage), entitlement to service connection for Crohn's disease, entitlement to service connection for pleural effusion, entitlement to service connection for hallucinations, entitlement to service connection for left eye disorder, entitlement to special monthly compensation based on Aid and Attendance/Housebound, whether new and material evidence has been received to reopen claims for service connection for hypertension, sleep apnea, right and left arm disorders to include radiculopathy, right and left ankle disorders, and triglycerides.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should issue a SOC addressing entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right and left knees, entitlement to a compensable evaluation for erectile dysfunction, entitlement to service connection for tinnitus, entitlement to service connection for cervical degenerative disc disease (also claimed as neck pain), entitlement to service connection for hallucinations, entitlement to service connection for psychogenic non-epileptic seizures, entitlement to service connection for polyps, entitlement to service connection for a condition causing nausea, entitlement to service connection for TBI to include the claim for memory disorder, entitlement to service connection for urinary incontinence, entitlement to service connection for dacryocystocele, entitlement to service connection for deviated septum and removal of uvula, entitlement to service connection for bowel incontinence (also claimed as leakage), entitlement to service connection for Crohn's disease, entitlement to service connection for pleural effusion, entitlement to service connection for hallucinations, entitlement to service connection for left eye disorder, entitlement to special monthly compensation based on Aid and Attendance/Housebound, whether new and material evidence has been received to reopen claims for service connection for hypertension, sleep apnea, right and left arm disorders to include radiculopathy, right and left ankle disorders, and triglycerides.

The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely Substantive Appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these particular issues following the issuance of the SOC unless he perfects his appeal.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back, bilateral lower extremity radiculopathy, GERD, hemorrhoids, bilateral foot disorder to include flatfeet, and major depression.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

3.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his herniated nucleus pulpous L4-5, L5-S1, with degenerative joint disease and intervertebral disc syndrome as well as associated right and left lower extremity radiculopathy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's lumbar spine disabilities under the rating criteria.  In particular, the examiner should provide the range of motion of the lumbar spine in degrees and state whether there is any form of ankyloses. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

The examiner should provide the range of motion in degrees for the Veteran's the lumbar spine and the opposing undamaged joints if applicable.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also describe the severity of any neurological manifestations of the service-connected lumbar spine disability.  

The examiner should also include a statement as to the effect of the Veteran's service-connected lumbar spine and bilateral lower extremity radiculopathy on his occupational functioning and daily activities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected major depression and pain disorder.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, the February 2012 and July 2012 VA examination reports, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating major depression under the rating criteria, including the frequency, severity, and duration of such symptoms, and discuss the level of social and occupational impairment attributable to the disability.

In particular, the examiner should indicate whether the diagnosis of somatoform disorder represents a manifestation or progression of the Veteran's service-connected major depressive disorder and pain disorder.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

5.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected GERD.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating GERD under the rating criteria, to include, if possible, without consideration of the ameliorative effects provided by medications.  In particular, the examiner should note whether the Veteran experiences pain, vomiting, dysphagia, pyrosis, hematemesis, melena, or material weight loss, and should indicate the degree of functional impairment that the Veteran has as a result of his GERD symptoms.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

6.  The Veteran should be afforded a VA examination to determine the nature and etiology of any hemorrhoids that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.   It should be noted that VA treatment records from August 2012 reveal that the Veteran was diagnosed as having hemorrhoids during the appeal period.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hemorrhoids were caused by or permanently aggravated by his service-connected GERD.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  The Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral foot disability, to include flatfeet that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should diagnose all bilateral foot disabilities that may be present. 

For each foot disability identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the foot disability was caused by or permanently aggravated by the Veteran's service-connected lumbar spine and/or bilateral knee disabilities.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental SOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


